Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 1, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  153567(35)(36)                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  J & N KOETS, INC.,                                                                                       Joan L. Larsen,
            Plaintiff/Counter-Defendant,                                                                             Justices
                                                                   SC: 153567
  v                                                                COA: 326955
                                                                   Kent CC: 12-001656-CK
  THOMAS REDMOND,
           Defendant/Counter-Plaintiff,
  and
  KATHY FORD,
           Defendant/Counter-Plaintiff/
           Third-Party Plaintiff-Appellant,
  and
  AUTO-OWNERS INSURANCE COMPANY,
             Third-Party Defendant-Appellee.
  _________________________________________/

         On order of the Chief Justice, appellant’s motions to exceed the page limitation
  and to extend the time for filing her reply are GRANTED. The 16-page reply that was
  submitted on June 27, 2016, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 1, 2016
                                                                              Clerk